Citation Nr: 1004311	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for bilateral shoulder 
disability, to include as secondary to the service-connected 
peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for bilateral elbow 
disability, to include as secondary to the service-connected 
peripheral neuropathy of the upper extremities.

3.  Entitlement to special monthly compensation based on 
loss of use of both hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs Regional Office 
in Columbia, South Carolina (RO).

In December 2008, the appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC for 
further development.  The action directed in the Board 
remand has been completed, and the case has since been 
returned to the Board for appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral shoulder disability was not present in 
service or within one year of the Veteran's discharge from 
active duty and is not etiologically related to service or 
to service-connected peripheral neuropathy of the upper 
extremities. 

2.  A bilateral elbow disability was not present in service 
or within one year of the Veteran's discharge from active 
duty and is not etiologically related to service or to 
service-connected peripheral neuropathy of the upper 
extremities.

3.  The Veteran does have loss of use of both hands; the 
acts of grasping, manipulation, etc. of the hands would be 
equally served by an amputation stump at a site of election 
below the elbow with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or 
aggravated by active duty, the incurrence or aggravation of 
arthritis of the bilateral shoulder during active duty may 
not be presumed, and a bilateral shoulder disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

2.  A bilateral elbow disability was not incurred in or 
aggravated by active duty, the incurrence or aggravation of 
arthritis of the bilateral elbow during active duty may not 
be presumed, and a bilateral elbow disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

3.  The criteria for special monthly compensation based on 
loss of use of both hands have been met.  38 U.S.C.A. § 
1114(m) (West 2002); 38 C.F.R. § 3.350 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral 
shoulder and elbow disabilities, as well as an increased 
level of special monthly compensation for loss of use of 
both hands.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2009.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

These claims were filed in December 2004.  The Veteran was 
provided the notice required under the VCAA by letters dated 
in February 2005, prior to the initial adjudication of the 
claims.  He was provided information as to the initial-
disability-rating and effective-date elements of a service-
connection claim in March 2006.  Additional notice was 
provided in January 2009, following the Board remand.  
Although the Veteran was not provided complete notice until 
after the initial adjudication of the claims, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims in 
September 2009.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
Although the Board notes that the January 2009 letter 
inaccurately characterized the SMC claim as requiring new 
and material evidence, the Board finds that the Veteran has 
been informed as to the requirements of such a claim on the 
merits on multiple occasion throughout the appeal process, 
and thus there is no prejudice to the Veteran in proceeding 
at this time, particularly considering the favorable outcome 
of that issue herein.

The Board further notes that service treatment records and 
all available post-service medical evidence identified by 
the Veteran have been obtained.  In addition, the Veteran 
has been provided appropriate VA examinations.  The Veteran 
responded to the most recent SSOC, indicating in essence 
that he had no additional evidence to submit.  The Board is 
also unaware of any outstanding evidence that could be 
obtained to substantiate either claim.  The Board notes that 
in December 2009 the Veteran did submit documents from his 
treating physicians showing ongoing treatment for arthritis 
pain and peripheral neuropathy.  That the Veteran continues 
to experience ongoing manifestations of these disease 
processes and that the physician continues to assert 
arthritis 'may' be related to service events is not in 
dispute, and there is no prejudice to the Veteran in 
proceeding at this time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

II.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran believes that he has shoulder and elbow 
disabilities related to service or to service-connected 
peripheral neuropathy of the upper extremities.  However, as 
will be explained herein, because the record contains 
persuasive medical opinion evidence against his claim and 
there is no record of a chronic disease until many years 
following service, the preponderance of the evidence is 
against the claims, and it must be denied.

The Board notes no complaints or findings of shoulder or 
elbow pain in the service treatment records.  

The record shows no complaints related to the elbows or 
shoulders back for many years following service; there has 
been no continuity of symptomatology referable to either a 
shoulder or elbow disability.  X-rays from Georgetown 
Memorial Hospital dated in January 2005 show arthritis in 
the shoulders.  He was treated for fibromyalgia in 1993 and 
1994.  Treatment records from James M. Vest, M.D., for upper 
extremity disability appear to date from 2004.  

The Veteran was afforded a VA examination in April 2005 
which disclosed bilateral shoulder arthritis and bilateral 
elbow pain without any osteoarthritis.  There was no opinion 
as to etiology of these disabilities.  

The Veteran was afforded a VA examination in February 2009 
which bilateral shoulder strain, gout and peripheral 
neuropathy.  The examiner reviewed the claims folder, 
interviewed and examined the Veteran.  The Veteran reported 
that the elbows began to be affected by gout 30 to 40 years 
ago.  He was placed on indomethacin and colchicine 15 years 
ago and the elbow condition went away.  He reported current 
daily pain, along with swelling and popping.  The elbow 
condition was not currently limiting his daily activities.  
The hand grip was weak and caused diminished use of the 
hands.  The shoulder disability started with pain 
approximately 12 years ago.  The shoulders were difficult to 
raise above the head and thus restricted his daily 
activities.  On examination, strength was 3/5 in all 
extremities.  There was limited range of motion for the 
shoulders and pain with motion of the elbows.  X-rays showed 
arthritis of the elbows and shoulder joints, not related to 
peripheral neuropathy.  The examiner opined that the 
bilateral shoulder and elbow disabilities were not 
aggravated by his peripheral neuropathy of the upper 
extremities nor were they related to the cold injury he 
sustained in service.  

The Veteran's treating doctor, Jon Mitchell Twining, M.D., 
indicated on several occasions that he has treated the 
Veteran since February 2007, and that the Veteran's service 
experiences, including lifting heavy shells and being 
exposed to extreme cold during the Korean War, may have 
exacerbated or worsened his osteoarthritis.  A letter from 
Dr. Twining indicating this is dated in March 2008, with an 
additional letter dated in December 2009.  James W. Vest, 
M.D., similarly stated in October 2008, that lifting heavy 
shells and being exposed to extreme cold during the Korean 
War, may have exacerbated or worsened his osteoarthritis.  
These doctors have never definitively opined that there was 
a causal connection.

The VA examiner's opinion that the Veteran's bilateral 
shoulder and elbow disabilities are not related to service 
or service-connected peripheral neuropathy is supported by 
references to the record.  The Board finds it to be highly 
persuasive, competent evidence against the claim.  Although 
the Board has considered the opinions of doctors Vest and 
Twining as to the relationship between arthritis and 
service, it notes that these are less persuasive as they are 
not definitive statements in support of a relationship.  The 
Board observes that the Court held in Obert v. Brown, 5 Vet. 
App. 30 (1993), that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a plausible claim.  See also Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. 
App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999) (by 
using the term "could," without supporting clinical data or 
other rationale, a medical opinion simply is too speculative 
in order to provide the degree of certainty required for 
medical nexus evidence).  For this reason, they are 
considered speculative, and are accorded less probative 
weight than the VA opinion.

Therefore, after weighing all the evidence, the Board adopts 
the VA examiner's conclusions noted in 2009, and, in light 
of the other evidence of record, the opinion is sufficient 
to satisfy the statutory requirements of producing an 
adequate statement of reasons and bases where the expert has 
fairly considered material evidence which appears to support 
the veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 
492-93 (1995).  

The Veteran's contentions have been considered.  It is true 
that lay statements may be competent to support claims for 
service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In the instant case, 
however, the evidence of record does not demonstrate that 
the appellant, who is competent to comment on post-service 
symptoms and his experiences in service, has the requisite 
expertise to render a medical diagnosis or to comment on a 
question of medical causation or aggravation.  While the 
contentions have been carefully and sympathetically 
considered, for the reasons discussed above, the Board must 
conclude that a preponderance of the evidence is against 
this claim.  Therefore, the claims for entitlement to 
service connection for bilateral elbow and bilateral 
shoulder disability must be denied.

III.  Special Monthly Compensation

Legal Criteria

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable under certain circumstances, including if the 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one hand.  

The term "loss of use" of a hand is defined by 38 C.F.R. § 
3.350(a)(2) and 38 C.F.R. § 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of a hand, could 
be accomplished equally well by an amputation stump with 
prosthesis.

As set forth under 38 U.S.C.A. § 1114(m), special monthly 
compensation is warranted if the veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both hands, or of both legs at a 
level, or with complications, preventing natural knee action 
with prosthesis in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prosthesis in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance.

38 U.S.C.A. § 1114(n) provides special monthly compensable 
where the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both arms at levels, or with complications, preventing 
natural elbow action with prosthesis in place, has suffered 
the anatomical loss of both legs so near the hip as to 
prevent the use of prosthetic appliances, or has suffered 
the anatomical loss of one arm and one leg so near the 
shoulder and hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of both 
eyes, or has suffered blindness without light perception in 
both eyes.

As set forth under 38 U.S.C.A. § 1114(p), in the event that 
the veteran's service-connected disabilities exceed the 
requirements for any of the prescribed rates, the next-
higher or an intermediate rate may be allowed.  In the event 
that the veteran has suffered service-connected blindness 
with 5/200 visual acuity or less and (1) has also suffered 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 30 percent or 
more disabling, the next-higher rate shall be allowed, or 
(2) has also suffered service-connected total deafness in 
one ear or service-connected anatomical loss or loss of use 
of one hand or one foot, the next intermediate rate shall be 
allowed.  In the event that the veteran has suffered 
service- connected blindness, having only light perception 
or less, and has also suffered bilateral deafness (and the 
hearing impairment in either one or both ears is service 
connected) rated at 10 or 20 percent disabling, the next 
intermediate rate shall be allowed.  In the event the 
veteran has suffered the anatomical loss or loss of use of, 
or a combination of anatomical loss and loss of use, of 
three extremities, the next higher rate or intermediate rate 
is for application.

38 U.S.C.A. § 1114(r), authorizes additional compensation 
where any veteran, otherwise entitled to compensation 
authorized under subsection (o), at the maximum rate 
authorized under subsection (p), or at the intermediate rate 
authorized between the rates found in subsections (n) and 
(o) is also entitled to compensation at the rate authorized 
under subsection (k), if such veteran is in need of regular 
aid and attendance.

38 U.S.C.A. § 1114(s) applies in the cases of housebound 
veterans and is not applicable in the instant case.

It is further noted that, under 38 C.F.R. § 3.350(f)(4), in 
addition to the statutory rates payable under 38 U.S.C.A. § 
1114(l) through (n) and the intermediate or next-higher rate 
provisions set forth under 38 U.S.C.A. § 1114(p), additional 
single permanent disability or combinations of permanent 
disabilities independently ratable at 100 percent apart from 
any consideration of individual unemployability will afford 
entitlement to the next-higher intermediate rate, or if 
already entitled to the next-higher intermediate rate, then 
to the next-higher statutory rate under 38 U.S.C.A. § 1114, 
but not above the (o) rate.  The disability or disabilities 
independently ratable at 100 percent or more must be 
separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions of 38 U.S.C.A. § 1114(o).

Similarly, 38 C.F.R. § 3.350(f)(3) provides that, in 
addition to the statutory rates payable under 38 U.S.C.A. § 
1114(l) through (n) and the intermediate or next-higher rate 
provisions set forth under 38 U.S.C.A. § 1114(p), additional 
single permanent disability or combinations of permanent 
disabilities independently ratable at 50 percent or more 
will afford entitlement to the next-higher intermediate 
rate, or if already entitled to the next-higher intermediate 
rate, then to the next-higher statutory rate under 38 
U.S.C.A. § 1114, but not above the (o) rate.  The disability 
or disabilities independently ratable at 50 percent or more 
must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C.A. § 1114(l) through 
(n) or the intermediate rate provisions of 38 U.S.C.A. § 
1114(o).  This requires, for example, that where a veteran 
who had suffered the loss or loss of use of two extremities 
is being considered for the maximum rate on account of 
helplessness requiring regular aid and attendance, the 
latter must be based on need resulting from pathology other 
than that of the extremities.  The fact, however, that two 
separate and distinct entitling disabilities, such as loss 
of use of both feet, result from a common etiological agent 
will not preclude maximum entitlement.  38 C.F.R. § 
3.350(e)(3).

The special monthly compensation provided by 38 U.S.C.A. § 
1114(r)(1) is payable where a veteran is otherwise entitled 
to compensation under 38 U.S.C.A. § 1114(o) at the maximum 
rate, and is in need of regular aid and attendance.  38 
U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h)(1).

The regular level aid and attendance allowance is payable 
whether or not the need for regular aid and attendance was a 
partial basis for entitlement to the maximum rate under 38 
U.S.C.A. § 1114 (o) or (p), or was based on an independent 
factual determination. 38 C.F.R. § 3.350(h).

Analysis

The Veteran is service-connected for multiple disabilities 
and has been rated 100 percent disabled since 1997.  His 
disabilities include bilateral peripheral neuropathies of 
the upper and lower extremities, with each extremity rated 
at 20 percent, PTSD, rated at 70 percent, frozen right foot, 
rated 30 percent, frozen left foot, rated 30 percent, 
hearing loss, rated 40 percent, labyrinthitis with tinnitus, 
rated 30 percent, otitis media, rated 10 percent, and 
perforated tympanum and hypertension, rated noncompensable.  
He also receives special monthly compensation at the 
38 U.S.C.A. § 1114(l) level based on loss of use of both 
feet as well as at the 38 U.S.C.A. § 1114(l) level based on 
(p) level based on the peripheral neuropathy of the lower 
extremities combined with PTSD, frozen feet, hearing loss, 
and labyrinthitis, since 1997.  

The Veteran contends that he is entitled to a additional SMC 
based on the loss of use of both hands under the provisions 
of 38 U.S.C.A § 1114(m).  He has presented multiple 
statements from his private treating sources which indicate 
that he has trouble using his hands for basic activities.  
J. Mitch Twining, M.D., and James M. Vest, M.D., have 
indicated that the Veteran suffers from debilitating hand 
pain.  Dr. Vest indicated in December 2004 that the Veteran 
had trouble with activities of hygiene and with gripping and 
self care due to the effects of both neuropathy and 
arthritis.  In October 2009, Dr. Twining indicated that the 
Veteran is disabled due to osteoarthritis and gouty 
arthritis.  In December 2009, he stated that the neuropathy 
and arthritis and indicated that the Veteran was totally 
disabled due to these conductions and continual pain.

VA examination in April 2005 noted current diagnosis related 
to the right shoulder without an opinion as to etiology.  
Range of motion of the upper extremities was performed but 
with pain and some limited range.  Loss of use of the hands 
was not indicated.  The Veteran's history of cold exposure 
was noted but there was no evidence of residuals on the 
examination, though it was noted that the peripheral 
neuropathy may have been aggravated by previous cold injury.  
The diagnosis was bilateral shoulder arthritis affecting the 
ability to do overhead activity and independent activities 
of toileting, washing and dressing.  Also diagnosed was no 
evidence of osteoarthritis involving the elbows despite 
complaints of bilateral elbow pain.  Gout was noted by 
history primarily in the right index finger.  

The Veteran was afforded a VA examination in February 2009.  
The report by the examiner indicates that the claims folder 
was reviewed and the Veteran's history was discussed.  The 
Veteran reported difficulty with buttons, zipper and jars.  
He was unable to open jars or bottles or pick anything up.  
He has spilled hot coffee on himself due to this weakness.  
On examination, grip strength was very weak and the left 
hand had essentially no grip and the top of the hand near 
the knuckles was edematous.  The examiner opined that the 
Veteran did have diminished use of bilateral hands but was 
not totally unable to use his hands.  She opined that it was 
at least as likely as not related to service-connected 
peripheral neuropathy, though other conditions could also 
contribute to the weakness.  

The Board finds that the evidence is sufficiently in 
equipoise as to whether there is no effective function 
remaining in the hands other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The Board has considered the 2009 VA 
examination findings as well as the private doctors opinions 
and the Veteran's description of his capabilities.  His 
descriptions are consistent with the examination findings.  
The actual remaining function, specifically the acts of 
grasping, manipulation, etc., in the case of a hand, appears 
poor and thus the Board finds it could be accomplished 
equally well by an amputation stump with prosthesis.  
Accordingly, the Board will resolve reasonable doubt in the 
Veteran's favor and grant SMC based on loss of use of both 
hands.  


ORDER

Entitlement to service connection for claimed bilateral 
shoulder disability, to include as secondary to the service-
connected peripheral neuropathy of the upper extremities, is 
denied.

Entitlement to service connection for claimed bilateral 
elbow disability, to include as secondary to the service-
connected peripheral neuropathy of the upper extremities is 
denied.

Entitlement to special monthly compensation based on loss of 
use of both hands is granted, subject to the laws governing 
the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


